DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 12/03/2021.  
Claims 1-14 and 16-20 are pending in the case.  
Claim 15 has been cancelled.  
No claims have been added.  
Claims 1, 19 and 20 are independent claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 18:
	Claim 18 recites “wherein the specification section invalidates the specified one or more items in a case where a prescribed time has elapsed without invalidation designations by the user.”  The only paragraph of the written description that mentions invalidating designated items is paragraph [0038].  There is no mention in paragraph [0038] on whether there is or is not invalidation designations by the user in association with the invalidation of the designated items.  Accordingly, claim 18 comprises new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6:
Claim 6 recites the limitation "…the scroll operation to exclude the scrolling target from the display screen.”  There is insufficient antecedent basis for this limitation in the claim.  In particular, parent claims 1 and 5 recite a scrolling operation that excludes items from a scrolling target.  There is no mention of the scrolling operation excluding a scrolling target from the display screen.  For the sake of prior art analysis, Examiner will assume the claim recites “wherein the one action is a scroll operation.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 10, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2013/0222435 A1, published 08/29/2013, hereinafter “Choi”) in view of Brown (US 2016/0170576 A1, published 06/16/2016, hereinafter “Brown”).

Independent Claim 1:
	Choi discloses a device comprising at least one hardware processor configured to implement (Choi: Fig. 1, [0041], [0046]):
a reception section that receives a scroll operation on a display screen (Choi: Fig. 4C, ¶ [0068]); 
a specification section that specifies one or more items designated by a user among a plurality of items displayed on the display screen (The control unit marks the items that correspond to the selection condition set by the user, Choi: Fig. 2, ¶ [0050].); and 
a display control section that, in a case where the one or more designated items reach a reference position on the display screen as a result of scrolling, displays the plurality of items to be scrollable such that the one or more items are excluded from a scrolling target in a list (The items are scrolled so that items corresponding to the marked items are excluded from scrolling when they reach the shift region, Choi: Figs. 2, 4E-5B, ¶ [0070]-[0071].).
Choi does not appear to expressly teach a device wherein:
the items excluded from a scrolling target are displayed on the same list as the scrolling target; and
the specification section further receives designation of the items excluded from a scrolling target on the same list as the scrolling target to change one or more items excluded from a scrolling target to the scrolling target.
wherein:
the items excluded from a scrolling target are displayed on the same list as the scrolling target (Brown: Figs. 3A-4C, ¶ [0029], [0034]-[0035].); and
the specification section further receives designation of the items excluded from a scrolling target on the same list as the scrolling target to change one or more items excluded from a scrolling target to the scrolling target (Items can be designated for locking by toggling a checkbox interface element, Brown: Fig. 3A-3C, [0026]-[0027].  Although it is not explicitly taught, the cited figures suggest that the user can uncheck an item.  One of ordinary skill in the art would know that typical functionality of checkbox control elements includes the ability to toggle a checkbox control element between a checked and unchecked state.  Users can also unlock items by providing a scrolling gesture on the list in the opposite direction in which the item was initially locked, thus making the unlocked items scrollable again (included in the scrolling target), Brown: Figs. 4A-5C, ¶ [0037]-[0039].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi wherein:
the items excluded from a scrolling target are displayed on the same list as the scrolling target; and
the specification section further receives designation of the items excluded from a scrolling target on the same list as the scrolling target to change one or more items excluded from a scrolling target to the scrolling target, as taught by Brown.
One would have been motivated to make such a combination in order to provide a more effective and efficient means for managing the lock state of items (Brown: Figs. 3A-5C, ¶ [0026]-[0027], [0037]-[0039].).

Claim 4:
	The rejection of claim 1 is incorporated.  Choi in view of Brown further teaches a device wherein the reference position is defined by a position based on an end portion of the display screen (Choi: Figs. 4E-5B, ¶ [0072].).

Claim 5:
	The rejection of claim 1 is incorporated.  Choi in view of Brown further discloses a device wherein the specification section further receives designation to change one or more items excluded from a scrolling target to the scrolling target with one action from a state where items that belong to the scrolling target and the items excluded from a scrolling target are displayed in the same list (Brown: Figs. 4A-5C, ¶ [0037]-[0039].).

Claim 6:
	The rejection of claim 5 is incorporated.  Choi in view of Brown further teaches a device wherein the one action is a scroll operation (Brown: Figs. 4A-5C, ¶ [0037]-[0039].).

Claim 7:
	The rejection of claim 4 is incorporated.  Choi in view of Brown further teaches a device wherein the reference position is further defined by a size of each item (The size of the shift region corresponds to the size of each item, Choi: Figs. 4D-5B).

Claim 10:
	The rejection of claim 1 is incorporated.  Choi in view of Brown further teaches a device wherein, in a case where an item reaching the reference position newly appears as a result of scrolling after the number of items excluded from a scrolling target has reached a prescribed upper limit value, the newly appeared item is excluded from a scrolling target and the items excluded from a scrolling target are returned to a scrolling target in an ascending order of an exclusion timing such that the upper limit value is maintained (Choi: Figs. 4I and 4H, ¶ [0053], [0087].).

Claim 12:
	The rejection of claim 1 is incorporated.  Choi in view of Brown further teaches a device wherein the reference position is defined as a prescribed region in the display screen, and in a case where an item reaching the reference position newly appears as a result of scrolling, the display control section adds the newly appeared item as an item to be excluded from a scrolling target, and resizes and displays one or more items to be excluded from a scrolling target such that an item already excluded from a scrolling target and the added item fall within the region (Choi: Figs. 4K-4M, ¶ [0088]-[0090].).

Independent Claim 19:
Choi discloses a non-transitory computer readable medium storing a program that causes a computer to function as (Choi: ¶ [0105]):
a reception section that receives a scroll operation on a display screen (Choi: Fig. 4C, ¶ [0068]); 
a specification section that specifies one or more items designated by a user among a plurality of items displayed on the display screen (The control unit marks the items that correspond to the selection condition set by the user, Choi: Fig. 2, ¶ [0050].); and 
a display control section that, in a case where the one or more designated items reach a reference position on the display screen as a result of scrolling, displays the plurality of items to be scrollable such that the one or more items are excluded from a scrolling target in a list (The items are scrolled so that items corresponding to the marked items are excluded from scrolling when they reach the shift region, Choi: Figs. 2, 4E-5B, ¶ [0070]-[0071].).
Choi does not appear to expressly teach a medium wherein:
the items excluded from a scrolling target are displayed on the same list as the scrolling target; and
the specification section further receives designation of the items excluded from a scrolling target on the same list as the scrolling target to change one or more items excluded from a scrolling target to the scrolling target.
However, Brown teaches a medium wherein:
the items excluded from a scrolling target are displayed on the same list as the scrolling target (Brown: Figs. 3A-4C, ¶ [0029], [0034]-[0035].); and
the specification section further receives designation of the items excluded from a scrolling target on the same list as the scrolling target to change one or more items excluded from a scrolling target to the scrolling target (Items can be designated for locking by toggling a checkbox interface element, Brown: Fig. 3A-3C, [0026]-[0027].  Although it is not explicitly taught, the cited figures suggest that the user can uncheck an item.  One of ordinary skill in the art would know that typical functionality of checkbox control elements includes the ability to toggle a checkbox control element between a checked and unchecked state.  Users can also unlock items by providing a scrolling gesture on the list in the opposite direction in which the item was initially locked, thus making the unlocked items scrollable again (included in the scrolling target), Brown: Figs. 4A-5C, ¶ [0037]-[0039].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Choi wherein:
the items excluded from a scrolling target are displayed on the same list as the scrolling target; and
the specification section further receives designation of the items excluded from a scrolling target on the same list as the scrolling target to change one or more items excluded from a scrolling target to the scrolling target, as taught by Brown.
.

Claim(s) 2, 3, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Brown and further in view of Sugiura et al. (US 2016/0094737 A1, published 03/31/2016, hereinafter “Sugiura”).

Claim 2:
	The rejection of claim 1 is incorporated.  Choi in view of Brown does not appear to expressly teach a device wherein the specification section specifies an item corresponding to a setting content browsed by the user.
	However, Sugiura teaches a device wherein the specification section specifies an item corresponding to a setting content browsed by the user (Setting options that have been changed are marked on the list of setting options, Sugiura: Figs. 10 and 15, ¶ [0092], [0113].  Options that have been changed are also option that have been viewed/browsed.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi in view of Brown wherein the specification section specifies an item corresponding to a setting content browsed by the user, as taught by Sugiura.


Claim 3:
	The rejection of claim 1 is incorporated.  Choi in view of Brown does not appear to expressly teach a device wherein the specification section specifies an item corresponding to a setting content changed by the user.
	However, Sugiura teaches a device wherein the specification section specifies an item corresponding to a setting content changed by the user (Setting options that have been changed are marked on the list of setting options, Sugiura: Figs. 10 and 15, ¶ [0092], [0113].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi in view of Brown wherein the specification section specifies an item corresponding to a setting content changed by the user, as taught by Sugiura.
	One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to quickly identify settings that have been changed (Sugiura: Figs. 10 and 15, ¶ [0092], [0113]).

Claims 8 and 9:
	The rejection of claims 2 and 3 are incorporated.  Choi in view of Brown and further in view of Sugiura further discloses a device wherein the reference position is further defined by a size of each item (The size of the shift region corresponds to the size of each item, Choi: Figs. 4D-5B).

Claim 11:
	The rejection of claim 2 is incorporated.  Choi in view of Brown and further in view of Sugiura further teaches a device wherein, in a case where an item reaching the reference position newly appears as a result of scrolling after a number of items excluded from a scrolling target has reached a prescribed upper limit value, the newly appeared item is excluded from a scrolling target and the items excluded from a scrolling target are returned to a scrolling target in an ascending order of an exclusion timing such that the upper limit value is maintained (Choi: Figs. 4I and 4H, ¶ [0053], [0087].).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Brown and further in view of Kim (US 2010/0039399 A1, published 02/18/2010, hereinafter “Kim”).

Claim 13:
	The rejection of claim 12 is incorporated.  Choi in view of Brown further discloses a device wherein each item is a rectangle having short sides and long sides (Choi: Figs. 4A-5B.).
	Choi in view of Brown does not appear to expressly teach a device wherein the resizing is performed by making the long sides short while maintaining the short sides.
wherein the resizing is performed by making the long sides short while maintaining the short sides (Kim: Fig. 7B, ¶ [0079].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi in view of Brown wherein the resizing is performed by making the long sides short while maintaining the short sides, as taught by Kim.
	One would have been motivated to make such a combination in order to provide a more effective means for displaying a plurality of selected items within the selection region (Kim: Fig. 7B, ¶ [0079].).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Brown, further in view of Kim and further in view of Jones et al. (US 2018/0225032 A1, filed on 02/08/2017, hereinafter “Jones”).

Claim 14:
	The rejection of claim 13 is incorporated.  Choi in view of Brown and further in view of Kim does not appear to expressly teach a device wherein the resized item has a higher reduction ratio as an exclusion timing is older.
	However, Jones teaches a device wherein older items are displayed smaller in size than newer items (Jones: ¶ [0077].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi in view of  wherein older items are displayed smaller in size than newer items, as taught by Jones.
	One would have been motivated to make such a combination in order to more effectively emphasize the new items (Jones: ¶ [0077].).
	In implementing the sizing feature of Jones into the invention of Choi in view of Brown and further in view of Kim, the smaller older items (as taught by Jones) would correspond to the top list items in the select list of Choi, since the top list items are the items that have been in the select list longer (Choi: Fig. 4E-5B).  Likewise, the bigger new items (as taught by Jones) would correspond to the bottom list items in the select list of Choi, since the bottom list items are the new items of the select list (Choi: Fig. 4E-5B).  Accordingly, in combination, Choi in view of Kim and further in view of Jones teaches a device wherein the resized item has a higher reduction ratio as an exclusion timing is older.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Brown and further in view of Beyer et al. (US 2018/0181262 A1, published 06/28/2018, hereinafter “Beyer”).

Claim 16:
	The rejection of claim 1 is incorporated. Choi in view of Brown does not appear to expressly teach a device wherein, in a case where designation to change one item included in a plurality of items excluded from a scrolling target to a scrolling target is received, the specification section returns not only the designated item but also an item excluded from a scrolling target at an exclusion timing older than the designated item to a scrolling target.
	However, Beyer further teaches a device wherein the user can deselect all selections with a tap input (Beyer: ¶ [0067].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi in view of Brown wherein the user can deselect all selections with a tap input, as taught by Beyer.
	One would have been motivated to make such a combination in order to provide a more effective means for deselecting all of the previous selections (Beyer: ¶ [0067].).
	In combination, Choi in view of Brown and further in view of Beyer teaches a device wherein, in a case where designation to change one item included in a plurality of items excluded from a scrolling target to a scrolling target is received, the specification section returns not only the designated item but also an item excluded from a scrolling target at an exclusion timing older than the designated item to a scrolling target (As presented in the rejection of claim 1 above, it is suggested that the user can uncheck a checked item with the checkbox control element, Brown: Figs. 3A-3C.  The user can clear all selections with a tap input, Beyer: ¶ [0067].  In combination the tap input would designate all items to become scrollable (including one item included in a plurality of items excluded from a scrolling target to a scrolling target) and as a result all items would now become scrollable (including the items excluded from a scrolling target at an exclusion timing older than the designated item to a scrolling target).).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Brown and further in view of Sherr et al. (US 2002/0154157 A1, published 10/24/2002, hereinafter “Sherr”).

Claim 17:
	The rejection of claim 1 is incorporated.  Choi in view of Brown further teaches a device wherein the specification section specifies an item based on matching a condition specified by the user (Choi: ¶ [0050].)
Choi in view of Brown does not appear to expressly teach a device comprising:
a storage section that stores a history of an operation of each user;
an identification section that identifies the user;
wherein matching the condition is based on a history of an operation of the identified user.
However, Sherr teaches a device comprising: 
a storage section that stores a history of an operation of each user (Sherr: ¶ [0056]);
an identification section that identifies the user (Sherr: ¶ [0056]);
wherein matching the condition is based on a history of an operation of the identified user (Sherr: ¶ [0056]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi in view of Brown to comprise:
a storage section that stores a history of an operation of each user;
an identification section that identifies the user;
wherein matching the condition is based on a history of an operation of the identified user, as taught by Sherr.
One would have been motivated to make such a combination in order to effectively preserve the designated items of interest for a plurality of users (Sherr: ¶ [0056]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Rohrbacher (US 2020/0319705 a1, effectively filed in 05/24/2016, hereinafter “Rohrbacher”).

Claim 18:
	The rejection of claim 1 is incorporated.  Choi in view of Brown does not appear to expressly teach a device wherein the specification section invalidates the specified one or more items in a case where a prescribed time has elapsed without invalidation designations by the user.
	However, Rohrbacher teaches a device wherein the specification section invalidates the specified one or more items in a case where a prescribed time has elapsed without invalidation designations by the user (A selected item (specified item) can be unselected (invalidated) based on the user not looking at the item for a threshold time, Rohrbacher: ¶ [0059].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi in view of wherein the specification section invalidates the specified one or more items in a case where a prescribed time has elapsed without invalidation designations by the user, as taught by Rohrbacher.
	One would have been motivated to make such a combination in order to provide a more effective means for deselecting selected items (Rohrbacher: ¶ [0059]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Choi and further in view of Brown.

Independent Claim 20:
	Sugiura discloses an image forming apparatus comprising:
an image processing unit (Sugiura: Figs. 1 and 2.);
a display control device (Sugiura: Fig. 2.);
wherein a plurality of items relate to image processing (Sugiura: Figs. 10 and 15, ¶ [0092], [0113].).
Sugiura does not appear to expressly teach an apparatus wherein the display control device is according to claim 1.
However, Choi in view of Brown teaches an apparatus wherein the display control device is according to claim 1 (See rejection of claim 1).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Sugiura wherein the display control device is according to claim 1, as taught by Choi in view of Brown.
.

Response to Arguments
Applicant’s amendment to claim 1 has been fully considered.  Examiner no longer assumes that the claim limitations in claim 1 invoke 35 U.S.C. § 112(f) interpretation.

Applicant’s amendment to claims 10 and 11 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 10 and 11 are respectfully withdrawn.

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175